*290ORDER
This matter having been duly presented to the Court, it is ORDERED that DONALD S. ROSANELLI of NEWARK, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of six months effective June 22, 2003, by Order of this Court filed May 23, 2003, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall reimburse the Disciplinary Oversight Committee for the administrative costs assessed against him in accordance with the payment plan approved by the Disciplinary Review Board and pursuant to Rule 1:20 — lY(d), failing which the Disciplinary Review Board may seek respondent’s temporary suspension from practice pursuant to Rule l:20-17(e).